DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites “a first one of these three windings is wound around each leg of the E-shaped rod” contains subject matter which was not described in the specification since the claim limitation seems to imply that one winding is wound around three legs of the E-shaped rod.  According to Fig. 11, a first one of these three windings is wound around the first leg of the E-shaped rod. The examiner suggests clarifying the claim limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a first one of these three windings is wound around each leg of the E-shaped rod” is indefinite and unclear. According to Fig. 11, a first one of these three windings is wound around the first leg of the E-shaped rod. The examiner suggests clarification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuroda et al. [JP 2002-134340] in view of Shibata et al. [U.S. Patent No. 5,467,718].
Regarding Claim 1, Kuroda et al. shows primary or secondary assembly for a magnetic structure (Figs. 2-3) for a wireless transformer (non-contact) for inductive power transfer (Abstract), including a centre ear (bottom portion of element 22a), an E-shape rod (Paragraph [0005]) with three legs (22b, 22c, 22a) wherein a first leg (22b), a second leg (22a) is linked to the centre ear (see Fig. 2) and a third leg (22c), at least one winding (23 or 10) is wound around one of the legs of the E-shaped rod (see Fig. 2) such that magnetic field lines of a magnetic field produced by the at least one winding run from one of the first, the second and the third leg of the E-shaped rod into an air gap on a side of the first, the second and the centre ear opposite the E-shaped rod and enter another two of the first, the second and the third leg of the E-shaped rod from the air gap (see Fig. 2, Paragraph [0011], magnetic field lines of a magnetic field produced by element 23 or 10 run from element 22a into an air gap on a side of bottom portion of element 22a and enter another two elements 22b, 22c from the air gap).
Kuroda et al. does not explicitly disclose a first ear and a second ear, a first leg is linked to the first ear, a third leg is linked to the second ear, and wherein the first, the second and the centre ear and the rod are made of si-steel or ferrite.
Shibata et al. shows a primary or secondary assembly for a magnetic structure (Figs. 4-5(c)) for a wireless transformer (non-contact) for inductive power transfer (Abstract), including a first (left element 18D), a second (right element 18D) and a centre ear (middle element 18D), an E-shape rod (Col. 8, Lines 4-35) with three legs (18B, 18C, 18A) wherein a first leg (18B) is linked to the first ear (see Figs. 4-5(c)), a second leg (18A) is linked to the centre ear (see Figs. 4-5(c)) and a third leg (18C) is linked to the second ear (see Figs. 4-5(c)), at least one winding (19 or 17) is wound around one of the legs of the E-shaped rod (see Figs. 4-5(c)) such that magnetic field lines of a magnetic field produced by the at least one winding run from one of the first, the second and the third leg of the E-shaped rod into an air gap on a side of the first, the second and the centre ear opposite the E-shaped rod and enter another two of the first, the second and the third leg of the E-shaped rod from the air gap (see Fig. 4, magnetic field lines of a magnetic field produced by element 19 or 17 run from element 18A into an air gap on a side of center element 18D and enter another two elements 18B, 18C from the air gap), wherein the first, the second and the centre ear and the rod are made of si-steel or ferrite (Col. 8, Lines 4-35).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have a first ear and a second ear, a first leg is linked to the first ear, a third leg is linked to the second ear, and wherein the first, the second and the centre ear and the rod are made of si-steel or ferrite as taught by Shibata et al. for the device as disclosed by Kuroda et al. to reduce leakage magnetic flux in order to increase power efficiency which achieve desirable magnetic coupling and inductance.
Regarding Claim 2, Shibata et al. shows the first, the second and the centre ear shield the at least one winding from electromagnetic field lines (see Figs. 4-5(c), also as of limitation "the first, the second and the centre ear shield the at least one winding from electromagnetic field lines", it is seen that the Shibata et al. reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as the first, the second and the centre ear shield the at least one winding from electromagnetic field lines).
Regarding Claim 9, Kuroda et al. shows the magnetic structure for a wireless transformer for inductive power transfer (see Fig. 2), including an assembly according to claim 1 as a primary side of the magnetic structure (see Fig. 2, the assembly having element 19 or 17 of Fig. 2 is interpret as a primary side) and including an assembly as a secondary side of the magnetic structure (see Fig. 2, the assembly having element 17 or 19 of Fig. 1 is interpret as a secondary side).
Shibata et al. also shows the magnetic structure for a wireless transformer for inductive power transfer (see Fig. 4), including an assembly according to claim 1 as a primary side of the magnetic structure (see Fig. 4, the assembly having element 19 or 17 of Fig. 4 is interpret as a primary side) and including an assembly as a secondary side of the magnetic structure (see Fig. 4, the assembly having element 17 or 19 of Fig. 4 is interpret as a secondary side).
Regarding Claim 10, Kuroda et al. in view of Shibata et al. shows the claimed invention as applied above but does not explicitly show the primary side and the secondary side are identical in shape and size.
However, having the primary side and the secondary side are identical in shape and size would have been an obvious design choice based on intended and/or environmental use in order to simplify design and easier to manufacture to reduce cost.
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the primary side and the secondary side are identical in shape and size, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art to simplify design to reduce manufacture time and cost while obtaining desirable inductances and operating characteristics. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 VI B.

Claims 2-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuroda et al. in view of Shibata et al. as applied to claim 1 above, and further in view of Teraura et al. [JP 2009-240121].
Regarding Claim 2, Kuroda et al. in view of Shibata et al. shows the claimed invention as applied above.
In addition, Teraura et al. shows the first, the second, and the centre ear shield the at least one winding from electromagnetic field lines (Abstract, Paragraph [0021], also as of limitation "the first, the second, and the centre ear shield the at least one winding from electromagnetic field lines", it is seen that the Teraura et al. reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as the first, the second, and the centre ear shield the at least one winding from electromagnetic field lines).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the first, the second, and the centre ear shield the at least one winding from electromagnetic field lines as taught by Teraura et al. for the device as disclosed by Kuroda et al. in view of Shibata et al. to control losses due to leak magnetic flux (Abstract, Paragraph [0021]).
Regarding Claim 3, Kuroda et al. in view of Shibata et al. shows the claimed invention as applied above but does not show at least one winding includes three windings and wherein a first one of these three windings is wound around each leg of the E-shaped rod, a second one of these three windings is wound around the second leg of the E-shaped rod and a third one of these three windings is wound around the third leg of the E-shaped rod.
Teraura et al. shows a device (Fig. 3(b)) teaching and suggesting at least one winding includes three windings (three elements 21) and wherein a first one of these three windings (a first one element 21) is wound around each leg of the E-shaped rod (see Fig. 3(b), Paragraph [0029]), a second one of these three windings (a second one element 21) is wound around the second leg of the E-shaped rod (see Fig. 3(b), Paragraph [0029]) and a third one of these three windings (a third one element 21) is wound around the third leg of the E-shaped rod (see Fig. 3(b), Paragraph [0029]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have at least one winding includes three windings and wherein a first one of these three windings is wound around each leg of the E-shaped rod, a second one of these three windings is wound around the second leg of the E-shaped rod and a third one of these three windings is wound around the third leg of the E-shaped rod as taught by Teraura et al. for the device as disclosed by Kuroda et al. in view of Shibata et al. obtain desirable magnetic coupling and inductance values based on design requirements.
Regarding Claim 4, Teraura et al. shows the three windings are wound around the first, the second, the third leg of the E-shaped rod such that the centre ear is a magnetic field transmitter and the first and the second ear form a magnetic field return path (as of limitation "the three windings are wound around the first, the second and the third leg of the E-shaped rod such that the centre ear is a magnetic field transmitter and the first and the second ear form a magnetic field return path", it is seen that the Teraura et al. reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as the three windings are wound around the first, the second and the third leg of the E-shaped rod such that the centre ear is a magnetic field transmitter and the first and the second ear form a magnetic field return path).
Also, Kuroda et al. shows a device (Fig. 6) teaching and suggesting the three windings are wound around the first, the second and the third leg of the E-shaped rod such that the centre ear is a magnetic field transmitter (flux line transmits out of element 43c) and the first and the second ear form a magnetic field return path (elements 43b, 43d form a magnetic field return path by having flux line return).
Furthermore, Shibata et al. shows the centre ear is a magnetic field transmitter and the first and the second ear form a magnetic field return path (see Fig. 4).

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuroda et al. in view of Shibata et al. and Teraura et al. as applied to claim 3 above, and further in view of Thornton et al. [U.S. Patent No. 6,499,701].
Regarding Claim 4, Kuroda et al. in view of Shibata et al. and Teraura et al. shows the claimed invention as applied above. 
Moreover, it would have been obvious for the three windings are wound around the first, the second and the third leg of the E-shaped rod such that the centre ear is a magnetic field transmitter and the first and the second ear form a magnetic field return path based on intended and/or environmental use to obtain desirable operating characteristics for coupling and inductance based on design requirements.
Furthermore, Thornton et al. shows a device (Fig. 2) teaching and suggesting the three windings are wound around the first, the second and the third leg of the E-shaped rod such that the centre ear is a magnetic field transmitter (flux pattern 3 transmits out of center portion) and the first and the second ear form a magnetic field return path (left and right portion form a magnetic field return path by having flux pattern 3 return).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the three windings are wound around the first, the second and the third leg of the E-shaped rod such that the centre ear is a magnetic field transmitter and the first and the second ear form a magnetic field return path as taught by Thornton et al. for the device as disclosed by Kuroda et al. in view of Shibata et al. and Teraura et al. to induce a voltage to obtain desirable magnetic characteristics (Col. 5, Lines 64-67 to Col. 6, Lines 1-24).

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuroda et al. in view of Shibata et al. and Teraura et al. as applied to claim 3 above, and further in view of Iwama [JP 09-298499].
Regarding Claim 4, Kuroda et al. in view of Shibata et al. and Teraura et al. shows the claimed invention as applied above. 
Moreover, it would have been obvious for the three windings are wound around the first, the second and the third leg of the E-shaped rod such that the centre ear is a magnetic field transmitter and the first and the second ear form a magnetic field return path based on intended and/or environmental use to obtain desirable operating characteristics for coupling and inductance based on design requirements.
Furthermore, Iwama shows a device (Fig. 1) teaching and suggesting the three windings are wound around the first, the second and the third leg of the E-shaped rod such that the centre ear is a magnetic field transmitter (flux line transmits out of center portion by element 5 at element 1) and the first and the second ear form a magnetic field return path (top and bottom portions form a magnetic field return path by having flux line return).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the three windings are wound around the first, the second and the third leg of the E-shaped rod such that the centre ear is a magnetic field transmitter and the first and the second ear form a magnetic field return path as taught by Iwama for the device as disclosed by Kuroda et al. in view of Shibata et al. and Teraura et al. to obtain desirable magnetic characteristics and transmission efficiency (Abstract, Advantage).

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuroda et al. in view of Shibata et al. as applied to claim 1 above, and further in view of Jin et al. [U.S. Patent 5,956,073].
Regarding Claim 7, Kuroda et al. in view of Shibata et al. shows the claimed invention as applied above but does not show the first, the second and the centre ear have cuts which converge toward the rod to reduce a leakage inductance of the magnetic structure.
Jin et al. shows a device (Figs. 2A-2B) teaching and suggesting the first, the second and the centre ear (see Figs. 2A-2B and Drawing 1 below, ears E) have cuts (see Figs. 2A-2B and Drawing 1 below, cuts C) which converge toward the rod (see Figs. 2A-2B and Drawing 1 below, Col. 3, Lines 62-67 to Col. 4, Lines 1-3) to reduce a leakage inductance of the magnetic structure (as of limitation "to reduce a leakage inductance of the magnetic structure", it is seen that the Jin et al. reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as to reduce a leakage inductance of the magnetic structure).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the centre ear have cuts, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art to obtain desirable operating characteristics to improve efficiency. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have cuts which converge toward the rod to reduce a leakage inductance of the magnetic structure as taught by Jin et al. for the ears as disclosed by Kuroda et al. in view of Shibata et al. to reduce noise and thereby improve efficiency (Abstract).

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuroda et al. in view of Shibata et al. as applied to claim 1 above, and further in view of Koyuhara et al. [U.S. Patent 5,815,062].
Regarding Claim 8, Kuroda et al. in view of Shibata et al. shows the claimed invention as applied above but does not show the rod has cutouts to decrease a leakage flux between the first, the second and the centre ear and the rod.
Koyuhara et al. shows a magnetic core (Figs. 2-3) teaching and suggesting the rod has cutouts (25) to decrease a leakage flux between the first, the second and the centre ear and the rod (see Figs. 2-3, Col. 3, Lines 42-57, Col. 6, Lines 19-21).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have cutouts to decrease a leakage flux between the first, the second and the centre ear and the rod as taught by Koyuhara et al. for the rod as disclosed by Kuroda et al. in view of Shibata et al. to reduce leakage flux (Col. 3, Lines 42-57).
The combination of Shibata et al. in view Koyuhara et al. shows the rod has cutouts (25 of Koyuhara et al.) to decrease a leakage flux between the first, the second and the centre ear and the rod (see Figs. 2-3, Col. 3, Lines 42-57, Col. 6, Lines 19-21 of Koyuhara et al. and see Fig. 4 of Shibata et al.).

Claims 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuroda et al. in view of Shibata et al. as applied to claims 1 and 9 above, and further in view of Morita et al. [U.S. Pub. No. 2008/0129246].
Regarding Claim 9, Kuroda et al. in view of Shibata et al. shows the claimed invention as applied above.
In addition, Morita et al. shows a device (Fig. 2) teaching and suggesting the magnetic structure for a wireless transformer for inductive power transfer (see Fig. 2), including an assembly according to claim 1 as a primary side of the magnetic structure (one of element 12 or 11) and including an assembly as a secondary side of the magnetic structure (another one of element 12 or 11, Paragraph [0068]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have an assembly as a secondary side of the magnetic structure as taught by Morita et al. for the device as disclosed by Kuroda et al. in view of Shibata et al. to form a transformer being a noncontact type power feeder system which enhances magnetic coupling rate and increase inductance to be capable of transmitting a high power (Paragraphs [0010]-[0011]).
Regarding Claim 10, Morita et al. the primary side (one of element 12 or 11) and the secondary side (another one of element 12 or 11) are identical in shape and size (Paragraph [0068]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the primary side and the secondary side are identical in shape and size as taught by Morita et al. for the device as disclosed by Kuroda et al. in view of Shibata et al. to simplify design to reduce manufacture time and cost while obtaining desirable inductances and operating characteristics such as enhances magnetic coupling rate and increase inductance to be capable of transmitting a high power (Paragraphs [0010]-[0011]).
Moreover, having the primary side and the secondary side are identical in shape and size would have been an obvious design choice based on intended and/or environmental use in order to simplify design and easier to manufacture to reduce cost.
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the primary side and the secondary side are identical in shape and size, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art to simplify design to reduce manufacture time and cost while obtaining desirable inductances and operating characteristics. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 VI B.

Claims 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuroda et al. in view of Shibata et al. as applied to claims 1 and 9 above, and further in view of Kuroda et al. [JP 10-341545].
Regarding Claim 9, Kuroda et al. in view of Shibata et al. shows the claimed invention as applied above.
In addition, Kuroda et al. shows a device (Figs. 1-2) teaching and suggesting the magnetic structure for a wireless transformer for inductive power transfer (see Figs. 1-2), including an assembly according to claim 1 as a primary side of the magnetic structure (one of right of left assembly) and including an assembly as a secondary side of the magnetic structure (another one of right of left assembly).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have an assembly as a secondary side of the magnetic structure as taught by Kuroda et al. for the device as disclosed by Kuroda et al. in view of Shibata et al. to form a transformer being a noncontact power feeder system which enhances power transmission efficiency (Abstract, Problem to be Solved).
Regarding Claim 10, Kuroda et al. the primary side (one of right of left assembly) and the secondary side (another one of right of left assembly) are identical in shape and size (see Figs. 1-2).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the primary side and the secondary side are identical in shape and size as taught by Kuroda et al. for the device as disclosed by Kuroda et al. in view of Shibata et al. to simplify design to reduce manufacture time and cost while obtaining desirable inductances and operating characteristics such as enhances power transmission efficiency (Abstract, Problem to be Solved).
Moreover, having the primary side and the secondary side are identical in shape and size would have been an obvious design choice based on intended and/or environmental use in order to simplify design and easier to manufacture to reduce cost.
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the primary side and the secondary side are identical in shape and size, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art to simplify design to reduce manufacture time and cost while obtaining desirable inductances and operating characteristics. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 VI B.



Claims 1-4 and 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuroda et al. [JP 2002-134340] in view of Teraura et al. [JP 2009-240121].
Regarding Claim 1, Kuroda et al. shows primary or secondary assembly for a magnetic structure (Figs. 2-3) for a wireless transformer (non-contact) for inductive power transfer (Abstract), including a centre ear (bottom portion of element 22a), an E-shape rod (Paragraph [0005]) with three legs (22b, 22c, 22a) wherein a first leg (22b), a second leg (22a) is linked to the centre ear (see Fig. 2) and a third leg (22c), at least one winding (23 or 10) is wound around one of the legs of the E-shaped rod (see Fig. 2) such that magnetic field lines of a magnetic field produced by the at least one winding run from one of the first, the second and the third leg of the E-shaped rod into an air gap on a side of the first, the second and the centre ear opposite the E-shaped rod and enter another two of the first, the second and the third leg of the E-shaped rod from the air gap (see Fig. 2, Paragraph [0011], magnetic field lines of a magnetic field produced by element 23 or 10 run from element 22a into an air gap on a side of bottom portion of element 22a and enter another two elements 22b, 22c from the air gap).
Kuroda et al. does not explicitly disclose a first ear and a second ear, a first leg is linked to the first ear, a third leg is linked to the second ear, and wherein the first, the second and the centre ear and the rod are made of si-steel or ferrite.
Teraura et al. shows a primary or secondary assembly for a magnetic structure (Figs. 3(a) with teachings from Figs. 1 and 3(b)) for a wireless transformer (non-contact) for inductive power transfer (power feeding), including a first (left element 24), a second (right element 24) and a centre ear (middle element 24), an E-shape rod (Paragraph [0041]) with three legs wherein a first leg (left element 22) is linked to the first ear (see Fig. 3(a)), a second leg (middle element 22) is linked to the centre ear (see Fig. 3(a)) and a third leg (right element 22) is linked to the second ear (see Fig. 3(a)), at least one winding (21 or 1) is wound around one of the legs of the E-shaped rod (see Fig. 3(a)) such that magnetic field lines of a magnetic field produced by the at least one winding run from one of the first, the second and the third leg of the E-shaped rod into an air gap on a side of the first, the second and the centre ear opposite the E-shaped rod and enter another two of the first, the second and the third leg of the E-shaped rod from the air gap (see Fig. 3(a), as of limitation "magnetic field lines of a magnetic field produced by the at least one winding run from one of the first, the second and the third leg of the E-shaped rod into an air gap on a side of the first, the second and the centre ear opposite the E-shaped rod and enter another two of the first, the second and the third leg of the E-shaped rod from the air gap", it is seen that the Teraura et al. reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as magnetic field lines of a magnetic field produced by the at least one winding run from one of the first, the second and the third leg of the E-shaped rod into an air gap on a side of the first, the second and the centre ear opposite the E-shaped rod and enter another two of the first, the second and the third leg of the E-shaped rod from the air gap), wherein the first, the second and the centre ear and the rod are made of si-steel or ferrite (Paragraph [0019]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have a first ear and a second ear, a first leg is linked to the first ear, a third leg is linked to the second ear, and wherein the first, the second and the centre ear and the rod are made of si-steel or ferrite as taught by Teraura et al. for the device as disclosed by Kuroda et al. to reduce leakage magnetic flux in order to achieve desirable magnetic coupling and increase power efficiency (Paragraph [0017]).
Regarding Claim 2, Teraura et al. shows the first, the second and the centre ear shield the at least one winding from electromagnetic field lines (Abstract, Paragraph [0021], also as of limitation "the first, the second and the centre ear shield the at least one winding from electromagnetic field lines", it is seen that the Teraura et al. reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as the first, the second and the centre ear shield the at least one winding from electromagnetic field lines).
Regarding Claim 3, Kuroda et al. in view of Shibata et al. shows the claimed invention as applied above but does not show at least one winding includes three windings and wherein a first one of these three windings is wound around each leg of the E-shaped rod, a second one of these three windings is wound around the second leg of the E-shaped rod and a third one of these three windings is wound around the third leg of the E-shaped rod.
Teraura et al. shows a device (Fig. 3(b)) teaching and suggesting at least one winding includes three windings (three elements 21) and wherein a first one of these three windings (a first one element 21) is wound around each leg of the E-shaped rod (see Fig. 3(b), Paragraph [0029]), a second one of these three windings (a second one element 21) is wound around the second leg of the E-shaped rod (see Fig. 3(b), Paragraph [0029]) and a third one of these three windings (a third one element 21) is wound around the third leg of the E-shaped rod (see Fig. 3(b), Paragraph [0029]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have at least one winding includes three windings and wherein a first one of these three windings is wound around each leg of the E-shaped rod, a second one of these three windings is wound around the second leg of the E-shaped rod and a third one of these three windings is wound around the third leg of the E-shaped rod as taught by Teraura et al. for the device as disclosed by Kuroda et al. in view of Shibata et al. obtain desirable magnetic coupling and inductance values based on design requirements.
Regarding Claim 4, Teraura et al. shows the three windings are wound around the first, the second, the third leg of the E-shaped rod such that the centre ear is a magnetic field transmitter and the first and the second ear form a magnetic field return path (as of limitation "the three windings are wound around the first, the second and the third leg of the E-shaped rod such that the centre ear is a magnetic field transmitter and the first and the second ear form a magnetic field return path", it is seen that the Teraura et al. reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as the three windings are wound around the first, the second and the third leg of the E-shaped rod such that the centre ear is a magnetic field transmitter and the first and the second ear form a magnetic field return path).
Also, Kuroda et al. shows a device (Fig. 6) teaching and suggesting the three windings are wound around the first, the second and the third leg of the E-shaped rod such that the centre ear is a magnetic field transmitter (flux line transmits out of element 43c) and the first and the second ear form a magnetic field return path (elements 43b, 43d form a magnetic field return path by having flux line return).
Regarding Claim 9, Kuroda et al. shows the magnetic structure for a wireless transformer for inductive power transfer (see Fig. 2), including an assembly according to claim 1 as a primary side of the magnetic structure (see Fig. 2, the assembly having element 19 or 17 of Fig. 2 is interpret as a primary side) and including an assembly as a secondary side of the magnetic structure (see Fig. 2, the assembly having element 17 or 19 of Fig. 1 is interpret as a secondary side).
Teraura et al. also shows the magnetic structure for a wireless transformer for inductive power transfer (see Fig. 3(a)), including an assembly according to claim 1 as a primary side of the magnetic structure (see Fig. 3(a), the assembly having element 21 or 1 of Fig. 3(a) is interpret as a primary side) and including an assembly as a secondary side of the magnetic structure (see Fig. 3(a), the assembly having element 1 or 21 of Fig. 3(a) is interpret as a secondary side).
Regarding Claim 10, Kuroda et al. in view of Teraura et al. shows the claimed invention as applied above but does not explicitly show the primary side and the secondary side are identical in shape and size.
However, having the primary side and the secondary side are identical in shape and size would have been an obvious design choice based on intended and/or environmental use in order to simplify design and easier to manufacture to reduce cost.
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the primary side and the secondary side are identical in shape and size, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art to simplify design to reduce manufacture time and cost while obtaining desirable inductances and operating characteristics. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 VI B.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuroda et al. in view of Teraura et al. as applied to claims 1 and 3 above, and further in view of Thornton et al. [U.S. Patent No. 6,499,701].
Regarding Claim 4, Kuroda et al. in view of Teraura et al. shows the claimed invention as applied above. 
Moreover, it would have been obvious for the three windings are wound around the first, the second and the third leg of the E-shaped rod such that the centre ear is a magnetic field transmitter and the first and the second ear form a magnetic field return path based on intended and/or environmental use to obtain desirable operating characteristics for coupling and inductance based on design requirements.
Furthermore, Thornton et al. shows a device (Fig. 2) teaching and suggesting the three windings are wound around the first, the second and the third leg of the E-shaped rod such that the centre ear is a magnetic field transmitter (flux pattern 3 transmits out of center portion) and the first and the second ear form a magnetic field return path (left and right portion form a magnetic field return path by having flux pattern 3 return).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the three windings are wound around the first, the second and the third leg of the E-shaped rod such that the centre ear is a magnetic field transmitter and the first and the second ear form a magnetic field return path as taught by Thornton et al. for the device as disclosed by Kuroda et al. in view of Teraura et al. to induce a voltage to obtain desirable magnetic characteristics (Col. 5, Lines 64-67 to Col. 6, Lines 1-24).

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuroda et al. in view of Teraura et al. as applied to claims 1 and 3 above, and further in view of Iwama [JP 09-298499].
Regarding Claim 4, Kuroda et al. in view of Teraura et al. shows the claimed invention as applied above. 
Moreover, it would have been obvious for the three windings are wound around the first, the second and the third leg of the E-shaped rod such that the centre ear is a magnetic field transmitter and the first and the second ear form a magnetic field return path based on intended and/or environmental use to obtain desirable operating characteristics for coupling and inductance based on design requirements.
Furthermore, Iwama shows a device (Fig. 1) teaching and suggesting the three windings are wound around the first, the second and the third leg of the E-shaped rod such that the centre ear is a magnetic field transmitter (flux line transmits out of center portion by element 5 at element 1) and the first and the second ear form a magnetic field return path (top and bottom portions form a magnetic field return path by having flux line return).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the three windings are wound around the first, the second and the third leg of the E-shaped rod such that the centre ear is a magnetic field transmitter and the first and the second ear form a magnetic field return path as taught by Iwama for the device as disclosed by Kuroda et al. in view of Teraura et al. to obtain desirable magnetic characteristics and transmission efficiency (Abstract, Advantage).

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuroda et al. in view of Teraura et al. as applied to claim 1 above, and further in view of Jin et al. [U.S. Patent 5,956,073].
Regarding Claim 7, Kuroda et al. in view of Teraura et al. shows the claimed invention as applied above but does not show the first, the second and the centre ear have cuts which converge toward the rod to reduce a leakage inductance of the magnetic structure.
Jin et al. shows a device (Figs. 2A-2B) teaching and suggesting the first, the second and the centre ear (see Figs. 2A-2B and Drawing 1 below, ears E) have cuts (see Figs. 2A-2B and Drawing 1 below, cuts C) which converge toward the rod (see Figs. 2A-2B and Drawing 1 below, Col. 3, Lines 62-67 to Col. 4, Lines 1-3) to reduce a leakage inductance of the magnetic structure (as of limitation "to reduce a leakage inductance of the magnetic structure", it is seen that the Jin et al. reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as to reduce a leakage inductance of the magnetic structure).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the centre ear have cuts, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art to obtain desirable operating characteristics to improve efficiency. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have cuts which converge toward the rod to reduce a leakage inductance of the magnetic structure as taught by Jin et al. for the ears as disclosed by Kuroda et al. in view of Teraura et al. to reduce noise and thereby improve efficiency (Abstract).

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuroda et al. in view of Teraura et al. as applied to claim 1 above, and further in view of Koyuhara et al. [U.S. Patent 5,815,062].
Regarding Claim 8, Kuroda et al. in view of Teraura et al. shows the claimed invention as applied above but does not show the rod has cutouts to decrease a leakage flux between the first, the second and the centre ear and the rod.
Koyuhara et al. shows a magnetic core (Figs. 2-3) teaching and suggesting the rod has cutouts (25) to decrease a leakage flux between the first, the second and the centre ear and the rod (see Figs. 2-3, Col. 3, Lines 42-57, Col. 6, Lines 19-21).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have cutouts to decrease a leakage flux between the first, the second and the centre ear and the rod as taught by Koyuhara et al. for the rod as disclosed by Kuroda et al. in view of Teraura et al. to reduce leakage flux (Col. 3, Lines 42-57).
The combination of Teraura et al. in view Koyuhara et al. shows the rod has cutouts (25 of Koyuhara et al.) to decrease a leakage flux between the first, the second and the centre ear and the rod (see Figs. 2-3, Col. 3, Lines 42-57, Col. 6, Lines 19-21 of Koyuhara et al. and see Figs. 3(a)-3(b) of Shibata et al.).

Claims 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuroda et al. in view of Teraura et al. as applied to claims 1 and 9 above, and further in view of Morita et al. [U.S. Pub. No. 2008/0129246].
Regarding Claim 9, Kuroda et al. in view of Teraura et al. shows the claimed invention as applied above.
In addition, Morita et al. shows a device (Fig. 2) teaching and suggesting the magnetic structure for a wireless transformer for inductive power transfer (see Fig. 2), including an assembly according to claim 1 as a primary side of the magnetic structure (one of element 12 or 11) and including an assembly as a secondary side of the magnetic structure (another one of element 12 or 11, Paragraph [0068]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have an assembly as a secondary side of the magnetic structure as taught by Morita et al. for the device as disclosed by Kuroda et al. in view of Teraura et al. to form a transformer being a noncontact type power feeder system which enhances magnetic coupling rate and increase inductance to be capable of transmitting a high power (Paragraphs [0010]-[0011]).
Regarding Claim 10, Morita et al. the primary side (one of element 12 or 11) and the secondary side (another one of element 12 or 11) are identical in shape and size (Paragraph [0068]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the primary side and the secondary side are identical in shape and size as taught by Morita et al. for the device as disclosed by Kuroda et al. in view of Teraura et al. to simplify design to reduce manufacture time and cost while obtaining desirable inductances and operating characteristics such as enhances magnetic coupling rate and increase inductance to be capable of transmitting a high power (Paragraphs [0010]-[0011]).
Moreover, having the primary side and the secondary side are identical in shape and size would have been an obvious design choice based on intended and/or environmental use in order to simplify design and easier to manufacture to reduce cost.
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the primary side and the secondary side are identical in shape and size, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art to simplify design to reduce manufacture time and cost while obtaining desirable inductances and operating characteristics. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 VI B.

Claims 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuroda et al. in view of Teraura et al. as applied to claims 1 and 9 above, and further in view of Kuroda et al. [JP 10-341545].
Regarding Claim 9, Kuroda et al. in view of Teraura et al. shows the claimed invention as applied above.
In addition, Kuroda et al. shows a device (Figs. 1-2) teaching and suggesting the magnetic structure for a wireless transformer for inductive power transfer (see Figs. 1-2), including an assembly according to claim 1 as a primary side of the magnetic structure (one of right of left assembly) and including an assembly as a secondary side of the magnetic structure (another one of right of left assembly).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have an assembly as a secondary side of the magnetic structure as taught by Kuroda et al. for the device as disclosed by Kuroda et al. in view of Teraura et al. to form a transformer being a noncontact power feeder system which enhances power transmission efficiency (Abstract, Problem to be Solved).
Regarding Claim 10, Kuroda et al. the primary side (one of right of left assembly) and the secondary side (another one of right of left assembly) are identical in shape and size (see Figs. 1-2).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the primary side and the secondary side are identical in shape and size as taught by Kuroda et al. for the device as disclosed by Kuroda et al. in view of Teraura et al. to simplify design to reduce manufacture time and cost while obtaining desirable inductances and operating characteristics such as enhances power transmission efficiency (Abstract, Problem to be Solved).
Moreover, having the primary side and the secondary side are identical in shape and size would have been an obvious design choice based on intended and/or environmental use in order to simplify design and easier to manufacture to reduce cost.
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the primary side and the secondary side are identical in shape and size, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art to simplify design to reduce manufacture time and cost while obtaining desirable inductances and operating characteristics. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 VI B.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837